Prospectus Supplement November 16, 2016 Putnam VT Global Health Care Fund Prospectus dated April 30, 2016 The sub-section Your fund's management in the section Fund Summary is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Samuel Cox, Analyst, portfolio manager of the fund since 2016 Michael Maguire, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio managers in the section Who oversees and manages the fund? : Portfolio Joined Employer Positions over past five years managers fund Isabel Buccellati 2012 Putnam Investments Limited Analyst 2012 – Present Alliance Growth Equities, a unit of Alliance Bernstein Vice President, Ex US Sector Head Health Ltd. Care 2002 – 2012 Samuel Cox 2016 Putnam Management Analyst 2014 – Present Fidelity Institutional Equity Analyst Management (f/k/a Pyramis Global Advisors) 2010-2014 Michael Maguire 2016 Putnam Management Analyst 2009 – Present The SAI provides additional information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 304124 – 11/16
